On October 1,1997, the defendant, Suzanne Meis, is guilty of the crimes of Burglary, a Felony, Section 45-6-204, M.C.A., and Illegal Possession of Alcohol, a Misdemeanor, Section 45-5-624, M.C.A. The defendant is committed to the Montana Department of Corrections for appropriate placement into a community-based program, facility, or state correctional institution, to potentially include the Montana Women’s Correctional Facility at Billings, Montana, for a period of ten (10) years, with five (5) years suspended on the Felony, subject to conditions as stated in the October 1,1997 judgment. The Court recommends to the Department of Corrections that the defendant be considered for placement at an appropriate prerelease center. It is further ordered that as restitution is collected, the Clerk of Court shall distribute said restitution to the Hamilton Fire Department, Hamilton, MT 59840.
On April 10,1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended from a sentence of ten (10) years with five (5) years suspended to D.O.C. to a three (3) year deferred sentence under all applicable terms of the judgment already issued, including restitution, probationary fee, and being placed with the Department of Corrections. Normal rules of probation apply, plus the defendant must obtain her GED or a high school diploma within one year of today’s date.
Reasons for the amendment are: (1) The defendant lacks a criminal history. (2) It is what was recommended by the State in the plea agreement. (3) The co-defendant in this case received a three (3) year de-
Done in open Court this 10th day of April, 1998.
DATED this 16th day of April, 1998.
ferred sentence. (4) It is more in line with similar sentences given for this offense for first time offenders.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard Phillips and Alternate Member, Hon. G. Todd Baugh.
The Sentence Review Board wishes to thank Suzanne Meis for representing herself in this matter.